Exhibit 10.1(b)

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT is made to be effective as of March 1, 2009, by
and among ORRSTOWN FINANCIAL SERVICES, INC., a Pennsylvania business corporation
(the “Corporation”), ORRSTOWN BANK, a Pennsylvania state charted bank having its
principal place of business at 77 East King Street, Shippensburg, Pennsylvania
17257 (the “Bank”), and THOMAS RODNEY QUINN, JR. an individual residing at 4400
Deerwood Court, Bonita Springs, FL 34134 (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is now serving as an executive of the Bank, a wholly-owned
subsidiary of the Corporation; and

WHEREAS, the Corporation and the Bank consider the continued services of
Executive to be in the best interests of the Corporation and the Bank; and

WHEREAS, the Corporation, the Bank and Executive desire to enter into this
Agreement whereby the Corporation agrees to make certain payments to Executive
upon termination under specific conditions in order to induce Executive to
continue in employment.

NOW, THEREFORE, in consideration of the continued employment of Executive and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, intending to be legally bound hereby, Executive and the
Corporation and the Bank agree as follows:

ARTICLE I

TERMINATION PURSUANT TO A CHANGE IN CONTROL

1.1 Definition: Termination Pursuant to a Change in Control. Any of the
following events occurring during the period commencing with the date of a
“Change in Control” (as defined in ARTICLE II hereof) and ending on the second
anniversary of the date of the Change in Control, shall constitute a
“Termination Pursuant to a Change in Control”:

(A) Executive’s employment is terminated by the Bank or an acquirer or successor
of the Bank without “Cause” (as defined in the Executive Employment Agreement of
even date herewith by and among the Corporation, the Bank and the Executive (the
“Employment Agreement”)); or

(B) Executive terminates Executive’s employment for Good Reason (as defined in
the Employment Agreement).

1.2 Compensation Upon Termination Pursuant to a Change in Control. If
Executive’s employment is terminated and such termination is a Termination
Pursuant to a Change in Control (as defined in Section 1.1), the Corporation (or
any acquirer or successor thereto) shall provide (or cause to be provided) the
following to Executive:

(A) The Bank shall pay Executive within twenty (20) days following the
termination of Executive’s employment, a lump sum payment in an amount equal to
and no greater than two and 99/100 (2.99) times the sum of the Executive’s
(i) annualized base salary, and (ii) cash bonus and other annual incentive cash
compensation, in each case with respect to the calendar year immediately
preceding the calendar year in which the Termination Pursuant to a Change in
Control occurs.

(B) Executive shall be provided, for a period of three (3) years, commencing as
of the termination of Executive’s employment, with life, disability,
medical/health insurance and other health and welfare benefits in effect with
respect to Executive immediately prior to the Termination Pursuant to a Change
in Control, or, if the Bank is not permitted by insurance carriers to provide
such benefits because Executive is no longer an employee, a dollar amount equal
to the cost to



--------------------------------------------------------------------------------

Executive to obtain such benefits; provided that Executive shall continue to be
responsible for the cost of such insurance coverages following his Termination
Pursuant to a Change in Control to the same extent as other similarly situated
active employees of the Bank as of the Termination Pursuant to a Change in
Control or, if there are no similarly situated employees, then to the same
extent, on a percentage of total cost basis, that Executive was responsible for
the cost of available insurance coverages prior to the Termination Pursuant to a
Change in Control. With respect to health insurance coverage, Executive’s spouse
and/or eligible dependents, if covered under any employer sponsored accident and
health insurance plan in effect for Executive as of Executive’s Termination
Pursuant to a Change in Control, shall also be provided with health insurance
coverage for the three (3) year term set forth above and under the same cost
sharing method as described above.

(C) If the total of all payments and benefits to be made and provided under the
terms of this Agreement, together with any other payments and benefits which the
Executive has the right to receive from the Corporation and the Bank upon a
Termination Pursuant to a Change in Control, would result in the imposition of
an excise tax under Section 4999 (or any successor provision thereto) of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (the “Code”), Executive shall be entitled to an additional “excise
tax” adjustment payment in an amount such that, after the payment of all federal
and state income and excise taxes, Executive will be in the same after-tax
position as if no excise tax had been imposed. Any payment or benefit which is
required to be included under Sections 280G or 4999 (or any successor provisions
thereto) of the Code for purposes of determining whether a deduction is to be
disallowed or an excise tax is payable shall be deemed a payment or benefit
“made or provided to Executive” or a payment or benefit “which Executive has a
right to receive” for purposes of this provision. The Corporation (or its
successor) shall be responsible for the costs of calculation of the
deductibility of payments and benefits and the amount of the excise tax due, if
any, by the Corporation’s independent certified accountant and tax counsel and
shall notify Executive of the amount of excise tax due, if any, prior to the
time such excise tax is due. If at any time it is determined that the additional
“excise tax” adjustment payment previously made to Executive was insufficient to
cover the effect of the excise tax, the gross-up payment pursuant to this
provision shall be increased to make Executive whole, including an amount to
cover the payment of any penalties resulting from any incorrect or late payment
of the excise tax resulting from the prior calculation. All amounts required to
be paid pursuant to this paragraph (C) shall be paid at the time any withholding
may be required (or, if earlier, the time Executive shall be required to pay
such amounts) under applicable law, and any additional amounts to which
Executive may be entitled shall be paid or reimbursed no later than fifteen
(15) days following confirmation of such amount by the Corporation’s independent
certified accountant provided, however, that any payments to be made under this
paragraph (C) shall in all events be made no later than the end of Executive’s
taxable year next following the taxable year in which the Executive remits such
excise tax payments. The parties recognize that the actual implementation of the
provisions of this paragraph (C) are complex and agree to deal with each other
in good faith to resolve any questions or disagreements arising hereunder.

1.3 Other Benefits. Except as otherwise provided in this Section 1.3, the
payments provided by this ARTICLE I shall not affect Executive’s rights to
receive any payments or benefits to which Executive may be or become entitled
under any other existing or future agreement or arrangement of the Corporation,
the Bank or any successor thereto with the Executive, or under any existing or
future benefit plan or arrangement of the Corporation, the Bank or any successor
in which Executive is or becomes a participant, or under which Executive has or
obtains rights, including without limitation, any qualified or nonqualified
deferred compensation or retirement plans or programs or any outstanding stock
options or similar agreements. Any such rights of Executive shall be determined
in accordance with the terms and conditions of the applicable agreement,
arrangement or plan and applicable law, provided, however, that Executive shall
not be entitled to any severance payments pursuant to the Employment Agreement
or otherwise in addition to those provided hereunder.

1.4 Withholding for Taxes. All payments required to be made under this Agreement
will be subject to withholding of such amounts relating to tax and/or other
payroll deductions as may be required by law.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITION OF CHANGE IN CONTROL

2.1 Change in Control. For purposes of this Agreement, the term “Change in
Control” shall mean the occurrence of any of the following:

(A) The consummation of (i) a merger, consolidation, division or other
fundamental transaction involving the Corporation or the Bank, (ii) a sale,
exchange, transfer or other disposition of substantially all of the assets of
the Corporation or the Bank to an entity which is not a direct or indirect
subsidiary of the Corporation, or (iii) a purchase by the Bank of substantially
all of the assets of another entity; or

(B) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the
Corporation, a direct or indirect subsidiary of the Corporation, or any “person”
who on the date hereof is the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s outstanding securities on the date of this Agreement, becomes the
beneficial owner of securities of the Corporation representing twenty
(20%) percent or more of the combined voting power of the Corporation’s then
outstanding securities; or

(C) During any period of two (2) consecutive years during the term of
Executive’s employment with the Corporation or the Bank, individuals who at the
beginning of such period constitute the Board of Directors of the Corporation
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least two-thirds of
the directors then in office who were directors at the beginning of the period;
or

(D) Any other change in control of the Corporation or the Bank determined by the
Board of Directors of the Corporation to be similar in effect to any of the
foregoing;

2.2 Notwithstanding anything else to the contrary set forth in this Agreement,
if (i) an agreement is executed by the Corporation or the Bank providing for any
of the transactions or events constituting a Change in Control pursuant to this
ARTICLE II or an announcement concerning a tender offer or exchange offer is
made constituting a Change in Control pursuant to this Article II, and the
agreement, tender offer or exchange offer subsequently expires or is terminated
without the transaction or event being consummated, and (ii) a “Termination
Pursuant to a Change in Control” (as defined in ARTICLE I hereof) has not
occurred prior to such expiration or termination, then for purposes of this
Agreement (including, without limitation, ARTICLE I hereof) it shall be as
though such agreement was never executed or such tender offer or exchange offer
was never announced and no Change in Control event shall be deemed to have
occurred as a result.

2.3 The expiration of the two-year period after any Change in Control event
without the occurrence of a Termination Pursuant to a Change in Control shall
not have any effect on this Agreement, which shall remain in full force and
effect until its termination by written agreement of the parties or the earlier
termination of Executive’s employment under circumstances not constituting a
Termination Pursuant to a Change in Control.

ARTICLE III

EXPENSES

3.1 Legal Action. If Executive determines in good faith that the Corporation or
any successor has failed to comply with its obligations under this Agreement, or
if the Corporation or any successor or any other person takes any action to
declare this Agreement void or unenforceable, or institutes any legal action or
arbitration proceeding with respect to this Agreement, the Corporation hereby
irrevocably authorizes Executive from time to time to retain counsel of
Executive’s choice, at the expense of the Corporation or such successor, to
represent Executive in connection with any and all actions and proceedings,
whether by or against the Corporation, any acquiror or successor, or any
director, officer, stockholder or other person affiliated with any of the
foregoing.

3.2 Excise Tax Matters. It is the intention of the Corporation that Executive
not be required to incur any expenses associated with determination of the
amount of any “excess parachute payment” under Section 280G of the Code or of
the amount of any excise tax imposed on Executive pursuant to Section 4999 of
the Code. Therefore, the Corporation agrees to pay all expenses, including the
expenses of the Corporation’s independent certified accountant



--------------------------------------------------------------------------------

and tax counsel, related to the determination of any excess parachute payment
and excise tax, and to pay the legal costs and expenses of any tax audit of
Executive to the extent such expenses relate to the amount of the excise tax
determined by the Corporation.

ARTICLE IV

MISCELLANEOUS

4.1 Termination of Employment. This Agreement shall not in any way obligate
either the Corporation or the Bank to continue the employment of Executive, nor
shall this Agreement limit the right of the Corporation or the Bank to terminate
Executive’s employment for any reason.

4.2 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their respective heirs, executors,
administrators, successors and, to the extent permitted hereunder, assigns. All
of the obligations of the Corporation and the Bank hereunder shall be legally
binding on any successor to the Corporation and the Bank, including without
limitation, any successor as a result of the consummation of a Change in
Control. The right of Executive to receive payments hereunder may not be
assigned, alienated, pledged or otherwise encumbered by Executive and any
attempt to do so shall be void and of no force or effect.

4.3 Entire Agreement; Amendment. This Agreement represents the entire
understanding between the parties hereto with respect to the subject matter
hereof and may be amended only by an instrument in writing signed by the parties
hereto.

4.4 Jurisdiction. The parties hereto consent to the exclusive jurisdiction of
the courts of the Commonwealth of Pennsylvania in any and all actions arising
hereunder.

4.5 Governing Laws. This Agreement shall be governed and construed under the
laws of the Commonwealth of Pennsylvania, without regard to the conflict of laws
principles thereof.

4.6 Unfunded Obligations. The obligations to make payments hereunder shall be
unfunded and Executive’s rights to receive any payments hereunder shall be the
same as those of any other unsecured general creditor.

4.7 Individual Agreement. This Agreement constitutes an agreement solely among
the Corporation, the Bank and the Executive named herein. This Agreement is
intended to constitute a non-qualified arrangement for the benefit of the
Executive and shall be construed and interpreted in a manner consistent with
such intention.

4.8 Headings. All headings preceding the text of the several paragraphs hereof
are inserted solely for reference and shall not constitute a part of this
Agreement, nor affect its meaning, construction or effect.

4.9 Section 409A.

(a) General. It is intended that this Agreement shall comply with the provisions
of Section 409A of the Code and the Department of the Treasury (the
“Department”) Regulations relating thereto, or an exemption to Section 409A of
the Code. Any payments that qualify for the “short-term deferral” exception or
another exception under Section 409A of the Code shall be paid under the
applicable exception. For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the Section 409A of the Code deferral election rules and
the exclusion under Section 409A of the Code for certain short-term deferral
amounts. All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code. In no event may the Executive, directly or indirectly, designate
the calendar year of any payment under this Agreement. Within the time period
permitted by the applicable Department Regulations (or such later time as may be
permitted under Section 409A or any Internal Revenue Service or Department rules
or other guidance issued thereunder), the Corporation and the Bank may, in
consultation with the Executive, modify the Agreement in order to cause the
provisions of the Agreement to comply with the requirements of Section 409A of
the Code, so as to avoid the imposition of taxes and penalties on the Executive
pursuant to Section 409A of the Code.

(b) In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that



--------------------------------------------------------------------------------

(A) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement); (B) the amount
of expenses eligible for reimbursement or in-kind benefits provided during a
calendar year may not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other calendar year; (C) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (D) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c) Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if the Executive is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the date of termination), (A) any
payment that constitutes nonqualified deferred compensation within the meaning
of Section 409A of the Code that is otherwise due to the Executive under this
Agreement during the six-month period following his separation from service (as
determined in accordance with Section 409A of the Code) shall be accumulated and
paid to Executive on the first business day of the seventh month following his
separation from service (the “Delayed Payment Date”) and (B) in the event any
equity compensation awards held by the Executive that vest upon termination of
the Executive’s employment constitute nonqualified deferred compensation within
the meaning of Section 409A of the Code, the delivery of shares of common stock
(or cash) as applicable in settlement of such award shall be made on the
earliest permissible payment date (including the Delayed Payment Date) or event
under Section 409A on which the shares (or cash) would otherwise be delivered or
paid. The Executive shall be entitled to interest on any delayed cash payments
from the date of termination to the Delayed Payment Date at a rate equal to the
applicable federal short-term rate in effect under Code Section 1274(d) for the
month in which the Executive’s separation from service occurs. If the Executive
dies during the postponement period, the amounts and entitlements delayed on
account of Section 409A of the Code shall be paid to the person designated by
the Executive in writing for this purpose, or in the absence of any such
designation to (i) his spouse if she survives him, or (ii) to his estate if his
spouse does not survive him, on the first to occur of the Delayed Payment Date
or 30 days after the date of the Executive’s death.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Change in Control Agreement
as of the day and year first above written.

 

ORRSTOWN FINANCIAL SERVICES, INC. By:  

 

  Joel R. Zullinger, Chairman ORRSTOWN BANK By:  

 

  Joel R. Zullinger, Chairman EXECUTIVE

 

  (SEAL) Thomas Rodney Quinn, Jr.